Per Curiam.
This is an action under the workmen’s compensation law to recover for the death of John A. Koukal, resulting from injuries alleged to have béen sustained while in the employ of defendant company. At the close of plaintiffs’ testimony the district court for Douglas county sustained a motion of defendant to dismiss the action and plaintiffs have appealed.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Arfirmed.